Citation Nr: 1732831	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an extraschedular rating for degenerative osteoarthritis of the right knee prior to April 20, 2015.

2.  Entitlement to a rating in excess of 30 percent for right total knee replacement, previously evaluated as degenerative osteoarthritis of the right knee, from June 1, 2016.

3.  Entitlement to an total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis, effective prior to April 20, 2015, and from June 1, 2016 (excluding those periods when a temporary total rating is in effect).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a rating in excess of 10 percent for degenerative osteoarthritis of the right knee.

Thereafter, in a May 2009 rating decision, a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence was assigned, effective July 9, 2008.  A 10 percent rating was assigned from December 1, 2008.

In May 2012 and May 2014 the Board remanded the matter for further evidentiary development.

Subsequently, in a June 2015 rating decision, the RO granted service connection for a total knee replacement and assigned a 100 percent rating, effective April 20, 2015.  A 100 percent rating was assigned from June 1, 2015 and a 30 percent rating was prospectively assigned effective June 1, 2016.

The matter was again before the Board in October 2015.  The Board determined that it did not have jurisdiction over the 30 percent rating assigned in the June 2015 rating decision, effective June 1, 2016.  Notwithstanding, the Board granted a 20 percent rating prior to April 20, 2015 for the Veteran's right knee disability, based on meniscus damage.  Separate 10 percent ratings prior to April 20, 2015 were also assigned based on functional loss and instability of the right knee.  The Board denied entitlement to an extraschedular evaluation for the right knee disability prior to April 20, 2015.  Lastly, the issue of entitlement to a TDIU was remanded for additional evidentiary development.

As noted, the October 2015 Board decision did not address the ratings assigned effective June 1, 2016 because the Board determined that it did not have jurisdiction to review prospective ratings following the expiration of temporary 100 percent ratings.  As time has now passed, and the Veteran has not specifically expressed agreement with the currently assigned 30 percent rating for his knee disability from June 1, 2016 to the present day, the Board is listing the issue as on appeal, and will be remanding it to the AOJ below for adjudication.  

In May 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the October 2015 Board decision to the extent that it denied entitlement to an extraschedular evaluation for the right knee disability prior to April 20, 2015.  The JMR did not disturb the other findings of the October 2015 Board decision.  

In a September 2016 decision, the Board remanded the claim for compliance with the directives of the JMR.  It now returns for further appellate review.

Finally, the Board notes that, subsequent to the issuance of the March 2017 supplemental statement of the case, additional evidence was added to the record, to include a private employability assessment dated June 2017.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence through his representative in a June 2017 letter.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to a rating in excess of 30 percent for right total knee replacement, previously evaluated as degenerative osteoarthritis of the right knee, from June 1, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 20, 2015, the Veteran's right knee disability picture was contemplated by the Rating Schedule, such that the assigned schedular evaluations for his service-connected right knee disability are adequate.

2.  The evidence is at least in equipoise as to whether the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities prior to April 20, 2015, and since June 1, 2016.


CONCLUSIONS OF LAW

1.  An extraschedular rating for service-connected right knee degenerative osteoarthritis, prior to April 20, 2015, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a, Diagnostic Code 5010 (2016).

2.  The criteria for entitlement to TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has the duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper VCAA notice was accomplished in December 2006 and July 2009 letters.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, he has not demonstrated any error in VCAA notice.  Therefore, the Board concludes that all requisite notice has been provided to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claims.  VA has obtained the Veteran's Social Security records, post-service VA and private treatment records, and his lay statements and arguments.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded VA examinations in May 2007, July 2009, and June 2012 to assess the severity of his right knee disability.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It appears these examiners were aware of the Veteran's pertinent medical history, and rendered relevant findings responsive to the key medical questions at issue in this appeal, to include range of motion assessments and the level of impairment caused by pain, weakness, fatigue or incoordination.  

There has been no other allegation of any deficiency in the assistance provided to the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the matter may proceed to adjudication.

II. Entitlement to an Extraschedular Rating

The Veteran contends that his right knee disability has resulted in symptomatology not contemplated by the diagnostic criteria, to include chronic and constant pain, instability, stabbing pain, and an inability to work.  

Historically, in the June 2007 rating decision currently on appeal, the RO assigned a 10 percent rating for degenerative osteoarthritis of the right knee.  Thereafter, in a May 2009 rating decision, a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence was assigned, effective July 9, 2008.  A 10 percent rating was assigned from December 1, 2008.  Subsequently, in a June 2015 rating decision, the RO granted service connection for a total knee replacement and assigned a 100 percent rating, effective April 20, 2015.  A 100 percent rating was assigned from June 1, 2015 and a 30 percent rating was assigned effective June 1, 2016.  In an October 2015 decision, the Board granted a 20 percent rating prior to April 20, 2015 for the Veteran's right knee disability, based on meniscus damage.  Separate 10 percent ratings prior to April 20, 2015 were also assigned based on functional loss and instability of the right knee.  The Board denied entitlement to an extraschedular evaluation.

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

In February 2015, VA's Director of Compensation considered and denied entitlement to an extraschedular rating for right knee arthritis.  The Board, therefore, has jurisdiction over this aspect of the Veteran's claim.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala, the Court said that the justiciable standard limiting the Secretary's discretion for assignment of an extraschedular rating, was that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.

Having reviewed the relevant evidence, and with due application of the standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis for the period prior to April 20, 2015.

In that regard, the symptoms of the Veteran's right knee disability, including chronic pain, swelling/effusion, instability, limitation of motion, weakness, pain on movement, atrophy due to disuse, stiffness, excess fatigability, incoordination, gait impairment, interference with sitting, standing, and weight-bearing activities, and other factors of functional loss have been fully considered in the rating criteria.  Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, deformity, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates such factors as weakened movement; excess fatigability; deformity; instability of station; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. § 4.45, 4.59; Mitchell, 25 Vet. App. at 37.

Specifically, the evidence of record shows that after undergoing arthroscopic surgery in 2005, the Veteran reported right knee pain, aggravated by activity and popping in January 2006.  Treatment records show that in April 2006, May 2006, July 2006, and October 2006, the Veteran underwent injections for pain, complained of right knee "pain, swelling, and giving," had pain on bending and walking, and underwent another right knee diagnostic arthroscopy.

On VA examination in May 2007, he complained of moderate pain, weakness, instability, and morning stiffness.  He reported flare-ups with prolonged sitting, standing, walking, and driving, and noted the use of a knee brace.  He walked with a limp.  Range of right knee motion was from 0 degrees on extension to 90 degrees on flexion, limited by pain and stiffness.

In a June 2007 statement, the Veteran said he took morphine and hydrocodone for pain in the right knee, and was unable to work.

In early 2008, private treatment records show that the Veteran had instability and chronic pain, as well as difficulty ambulating and working.  April 2008 examination revealed right knee crepitus on flexion and extension.  The assessment was right knee pain and possible torn ligaments.  An October 2008 statement from a private physician advised that the Veteran could only walk on cement for up to ten minutes due to knee pain and was limited in his walking on hard surfaces because of pain; could only stand for up to five minutes or less; could sit for twenty minutes but then would need to get up and move; could not do any pushing or pulling; and was advised that because of his right knee pain he could not carry anything.

On VA examination in July 2009, the Veteran reported constant right knee pain, stiffness and weakness, and flare-ups that were severe and daily.  He had an antalgic gait, and reported the use of a cane and knee brace.

On VA examination in June 2012, the Veteran reported right knee pain at level 8 out of 10 that was throbbing, sharp, and constant.  He reported weakness and instability, and noted that the right knee pain was made worse by bending, using stairs, and squatting.  

The Veteran underwent another arthroscopy of the right knee in December 2012.  In January 2014, he reported some pain and episodes of instability and weakness.  He reported the use of a cane in February 2014.  He attended physical therapy.

VA treatment records from June 2014 show that the Veteran reported continued right knee pain that was severe and worse with axial loading and ambulating.  He wore an off-loading knee brace.  Examination revealed tenderness to palpation, no crepitus with passive range of motion, hypermobile patella with a lateral tilt, midline patella that tracked slightly lateral with passive flexion, and negative Lachman's testing.  He reported continuing pain and difficulty with weightbearing and ambulatory activities in September 2014.

A Decision Review Officer (DRO) issued a decision in October 2014 denying consideration of entitlement to an extraschedular rating for the service-connected degenerative osteoarthritis of the right knee.  The rationale was that medical evidence showed the Veteran reported continuing pain, difficulty with weight-bearing and ambulatory activities, limitation of mobility, the use of a brace; but that there was no evidence that his right knee presented such an unusual disability case as to render impractical the application of the regular standards.

As noted above, in February 2015, VA's Director of Compensation Service issued a decision finding that the totality of the evidence supported denying extraschedular entitlement for the Veteran's right knee condition.

In a letter dated in March 2015, private physician Dr. N. reported that the Veteran had chronic right knee degenerative osteoarthritis and chronic pain, and underwent right knee arthroscopy in December 2013, but nevertheless continued to struggle with pain, and limitation of mobility and ambulatory activities.

In April 2015, the Veteran was hospitalized while he underwent another right knee arthroscopy.

Based on the evidence, the Board finds that the preponderance of the evidence is against the assignment of an extraschedular rating for degenerative osteoarthritis of the right knee prior to April 20, 2015.  The medical evidence shows that the Veteran's service-connected disability was manifested primarily by limitation of motion, instability, and pain.  Prior to April 20, 2015, the Veteran was rated under Diagnostic Codes 5299-5259, 5257, 5010, and 5258.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the codes specifically address limitation of motion due to pain and/or instability.  Neither the Veteran nor his representative has discussed symptoms that are not contemplated by the rating criteria.

Due to the nature of the symptoms associated with his right knee disability, interference with any employment is foreseeable; however the Veteran is already compensated for the disability's interference with his employment and in this decision is granted TDIU.  In addition, although he underwent knee surgeries in 2006, 2008, 2012, and 2015, other than that, the evidence of record does not establish that his knee disability has required frequent hospitalizations.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111. 

Finally, the Board has considered the Veteran's statements, as well as the many lay statements of record that address the Veteran's physical impairments.  However, the Board concludes that the medical findings on examination and contained in the private and VA treatment records are of greater probative value than those lay assertions, and finds that the ratings assigned to the Veteran's service-connected right knee disability adequately address the right knee symptomatology.

Because the preponderance of the evidence is against the claim for an extraschedular rating for the right knee disability, the benefit of the doubt doctrine is inapplicable, and the claim on this basis must be denied.  See 38 U.S.C.A. § 5107 (b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. TDIU

Notwithstanding the denial of an extraschedular evaluation for the Veteran's right knee disability, the Board finds that the symptoms attributed to the Veteran's disability and contemplated by the Rating Schedule do indeed render him unable to obtain or maintain gainful employment.

VA will grant TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  Neither the veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir.  2013).  The medical evidence addressing the functional effects of a veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran has been unemployed since approximately 2002.  Prior to April 20, 2015, he was service-connected for degenerative osteoarthritis of the right knee, rated at 10 percent from September 2006, 100 percent from July 2008, and 10 percent from December 1, 2008 through April 20, 2015; for meniscus damage and tears of the right knee, rated as 20 percent from September 2006, noncompensably from July 2008, and 20 percent from December 1, 2008 to April 20, 2015; for slight instability of the right knee, rated at 10 percent from December 1, 2008 to April 20, 2015; and for right knee functional impairment and loss due to other than limitation of motion, meniscus damage, or instability, rated as 10 percent from December 1, 2008 to April 20, 2015.  From April 20, 2015, he was service-connected for right total knee replacement, rated as 100 percent from April 20, 2015, and rated as 30 percent from June 1, 2016.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16 (a) are not met either prior to April 20, 2015, excluding the periods where a temporary total rating is in effect, or from June 1, 2016.

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a), the issue of entitlement to a TDIU may be submitted to the Director of Compensation Service, for extraschedular consideration of whether the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In February 2015, the Director of Compensation Service denied TDIU on an extraschedular basis.  Because the Director of C&P adjudicated this question, the Board is now permitted to exercise jurisdiction over this issue.  Wages v. McDonald, 27 Vet. App. 233 (2015).

The Board finds that the Veteran's service-connected right knee disability renders him unable to secure and follow a substantially gainful occupation when his occupational training and education are taken into consideration.  The Veteran left high school in the tenth grade and two years later joined the U.S. Navy, where he served from 1978 through 1988.  Following discharge from the Navy, the Veteran became an electrician apprentice and was licensed in 1995.  From 1988 through 2002, he worked as an electrician.  He has not worked since 2002.

The Veteran has complained of significant pain, abnormal gait, and throbbing due to his right knee disability.  The Board notes that none of the VA examiners found the Veteran's right knee disabilities cause total occupational impairment; nevertheless, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran is precluded from securing and following substantially gainful employment consistent with his education and work background by reason of his service-connected right knee disability.  For example, May 2007, June 2009 and June 2012 VA examiners found that the Veteran's right knee conditions impacted his ability to work.  All noted that the Veteran stopped working in 2002.  The Veteran has been awarded disability compensation benefits from the Social Security Administration (SSA).

The evidence supporting the Veteran's claim also includes a statement from the Veteran's private physician in March 2015 advising that the Veteran had been his patient since November 2013 and that he struggled with pain, limitation of mobility and ambulatory activities, and progressive debility, as well as many lay statements commenting on the negative effects the knee disability has had on the Veteran's life and well-being.

In March 2017, a VA medical opinion was obtained in which the examiner opined that it was likely that the Veteran's right knee problems, to include his chronic pain and limitation of movement, contributed to his inability to work.  The examiner noted that his knee contributed to 50 percent of his unemployability, while his nonservice-connected back issues contributed to the other 50 percent.

In support of his claim, the Veteran submitted a June 2017 Employability Evaluation signed by a private vocational disability expert.  The assessment discussed the Veteran's difficulty standing, sitting, walking, bending, stooping, and climbing due to his service-connected right knee disabilities.  The assessment noted that in September 2000, the Veteran underwent arthroscopic surgery, and continued to miss work even after he recuperated.  He stopped working, and since that time, continued to experience worsening and constant sharp, stabbing pain, exacerbated by physical activity.  The examiner noted that the Veteran has tried physical therapy, steroid injections, and medication management, in addition to his surgeries, to alleviate the pain.  By 2006, the Veteran became more reliant on the use of a cane and a knee brace due to instability and weakness of his right leg.  As a result of the pain, the Veteran was unable to concentrate on or accomplish tasks.  He said he lacked motivation and during painful times, would focus solely on his discomfort.  Ultimately, it was the opinion of the consultant that it was more likely than not that the Veteran is precluded from securing and following substantially gainful employment because of his service-connected right knee disabilities.  The consultant further noted that he would be unable to satisfy the sitting, standing, and walking requirements of even unskilled sedentary employment. 

Accordingly, although the Veteran did not meet the schedular criteria for the time periods in question, when affording all benefit of the doubt to the Veteran, the evidence reflects he was unable to secure and follow substantially gainful employment due to his service-connected disabilities prior to April 20, 2015, and after June 1, 2016.  The criteria of 38 C.F.R. § 4.16 (b) are therefore met, and entitlement to TDIU on an extraschedular basis is granted for these time periods.


ORDER

Entitlement to an extraschedular rating for service-connected right knee disability prior to April 20, 2015, is denied. 

Entitlement to a TDIU on an extraschedular basis prior to April 20, 2015 and from June 1, 2016 (excluding those periods where a temporary total rating is in effect) is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted in the Introduction, a June 2015 rating decision assigned a temporary total rating for the Veteran's right total knee replacement from June 1, 2015, and a 30 percent rating from June 1, 2016.  When the matter was before the Board in October 2015, the Board determined that it did not have jurisdiction as of yet to review a prospective rating, following the expiration of a period where a temporary total rating was in effect.  As the rating is no longer prospective, and as the Veteran has not expressed satisfaction with the current rating, the question as to whether a rating in excess of 30 percent for the time period from June 1, 2016 to the present remains at issue.  The AOJ has not specifically addressed this matter; therefore, the issue of entitlement to a rating in excess of 30 percent for right total knee replacement from June 1, 2016 to the present is remanded for the AOJ to adjudicate the issue in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to a rating in excess of 30 percent for right total knee replacement, previously evaluated as degenerative osteoarthritis of the right knee, from June 1, 2016, on a schedular and extraschedular basis, in light of all additional evidence received.

2.  Thereafter, if the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


